Citation Nr: 0721590	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  98-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for tinea 
versicolor.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran's appeal has previously been before the Board.  
In December 2000, the Board directed that the veteran should 
be provided with a VA skin examination to determine the 
current severity of his service-connected tinea versicolor.  
The veteran underwent this examination in January 2001.  In a 
June 2002 supplemental statement of the case, the RO listed 
entitlement to an increased rating for tinea versicolor as an 
issue and denied entitlement to a compensable rating.  The 
veteran filed a July 2002 VA Form 9 (substantive appeal) in 
which he indicated that he sought an increased schedular 
rating for his service-connected condition or conditions and 
an individual unemployability rating.  In September 2002, the 
Board found that the veteran had perfected his appeal 
regarding tinea versicolor.  The Board denied the veteran's 
claim for a compensable rating for tinea versicolor.  In the 
same decision, the Board also denied increased ratings for a 
left knee injury, a right knee injury and entitlement to a 
total disability rating based upon individual unemployability 
(TDIU).

The veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued an opinion dated in September 2006 and on 
which judgment was entered in October 2006.  The veteran 
contended that the Board had erred in finding that he had 
received adequate notice under 38 U.S.C.A. § 5103(a).  The 
Court affirmed the Board's September 2002 decision regarding 
the claims for increased ratings for the right knee injury, 
left knee injury and entitlement to a TDIU, finding that any 
notice error was non-prejudicial.  Regarding the claim for a 
compensable rating for tinea versicolor, however, the Court 
noted that it could not conclude that the Secretary had met 
his burden of demonstrating a lack of prejudice.  The Court 
discussed that the veteran had not been provided a VCAA 
notification letter that informed him of what evidence he 
needed to provide to establish entitlement to an increased 
rating for tinea versicolor.  Because the Court was not 
convinced that the veteran was able to meaningfully 
participate in the adjudication of this claim, the Court 
could not conclude that the presumed notice error was non-
prejudicial.  Thus, the appeal of the skin claim was remanded 
to correct this error and to provide, if necessary, VCAA 
compliant notice.

In a January 2007 letter, the Chief Counsel for Operations 
for the Board notified the veteran that the Board could not 
proceed with his appeal at the present time due to the filing 
of a notice of appeal to the United States Court of Appeal 
for the Federal Circuit (Federal Circuit).  In June 2007, the 
Chief Counsel notified the veteran of the current status of 
his appeal and informed him that he may submit additional 
evidence.  The veteran responded in June 2007 that he did not 
have anything else to submit and to please proceed 
immediately with the readjudication of his appeal.

In this appeal, the veteran had been represented by Attorney 
R. Edward Bates.  In a June 2005 letter, the RO informed the 
veteran that VA's Office of General Counsel had canceled the 
accreditation of the attorney to represent claimants for VA 
benefits and cancelled the veteran's declaration of 
representation for the attorney.  The veteran was provided 
information regarding selecting another representative but by 
not responding, he has elected to represent himself in this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to the Court's September 2006 Order noted above, a 
remand is required in order to enable the AMC/RO to issue a 
corrective VCAA notification letter.  The letter must address 
the evidence and information needed for the veteran to 
substantiate his claim for an increased (compensable) rating 
for tinea versicolor.

In order to be consistent with 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2006), VCAA 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This fourth element of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.

The veteran's claim was filed prior to August 2002.  The 
veteran's tinea versicolor is categorized under Diagnostic 
Code 7813, located in 38 C.F.R. § 4.118.  This code provides 
that the disability will be rated as disfigurement of the 
head, face or neck, scars, or dermatitis, depending upon the 
predominant disability.  The predominant disability has been 
determined to be dermatitis, and therefore, the veteran's 
disability is rated under Diagnostic Code 7806, also located 
in 38 C.F.R. § 4.118.  VA modified the rating criteria 
applicable to the evaluation of skin disabilities.  See 67 
Fed. Reg. 49,590 (July 31, 2002), effective August 30, 2002.  
Because these changes occurred while this appeal was pending, 
the AMC/RO must consider the current, as well as the former, 
criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the former version of Diagnostic Code 7806, a 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted when 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned when there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

Under the current version of Diagnostic Code 7806, a 
noncompensable rating is warranted for dermatitis or eczema 
that affects less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
Higher ratings are warranted when the dermatitis or eczema 
affects a greater percentage of the skin or requires 
intermittent systemic therapy such as corticosteroid or other 
immunosuppressive drugs for a total duration of six weeks or 
more.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The Board notes that the veteran was last provided with a VA 
examination to evaluate his service-connected tinea 
versicolor in January 2001.  In view of the length of time 
that has elapsed since that examination and the veteran's 
claim of increased disablement, upon remand, the veteran 
should be scheduled for a VA examination to determine the 
current severity of his service-connected skin disease.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  The letter must address 
the evidence and information needed for 
the veteran to substantiate the claim 
for an increased rating for tinea 
versicolor.

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The notification letter must include a 
copy of Diagnostic Code 7806, located in 
38 C.F.R. § 4.118, that was in effect 
prior to August 30, 2002, and the same 
diagnostic code that which is currently 
in effect.  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The veteran should be scheduled for a 
VA skin examination to determine the 
current severity of his service-connected 
tinea versicolor.  The claims file should 
be made available for the examiner to 
review in conjunction with this 
examination.  All indicated tests or 
studies should be performed.  

The examiner should distinguish 
complaints and signs due to the veteran's 
tinea versicolor from symptoms and 
abnormal clinical findings attributable 
to any other nonservice-connected skin 
disease that may be present.

3.  Thereafter, the veteran's claim of 
entitlement to a compensable rating for 
tinea versicolor must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which includes Diagnostic 
Code 7806, located in 38 C.F.R. § 4.118, 
that was in effect prior to August 30, 
2002 and that which is currently in 
effect.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.







The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).

